Citation Nr: 1821146	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a neurological disorder, to include amyotrophic lateral sclerosis (ALS).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1979 to June 1986.  Some records indicate that the Veteran has been trained and practiced as a physician.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his September 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The objective medical evidence does not provide a current diagnosis of ALS and no presumption of service connection based on ALS is applicable.

2.  The Veteran neurological disorder was not incurred in or etiologically related to service and did not manifest within the prescribed period after separation from service to be presumed to be service-connected.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder, to include ALS, have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.318 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

The Veteran was afforded a Compensation and Pension examination in September 2011, which produced findings pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination was adequate for its purpose and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  Organic diseases of the central nervous system are such disorders.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Additionally, except as provided in paragraph (b) of 38 C.F.R. §3.318, the development of ALS manifested at any time after discharge or release from active military, naval or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318(a).  Service connection will not be established if, inter alia, the claimant did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318(b)(3).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in his September 2017 Board hearing testimony that the symptoms he exhibits meet the criteria used in diagnosing amyotrophic lateral sclerosis (ALS).  He further contends that he has frontotemporal lobe dementia of a behavioral variable type, which is associated with ALS and can precede its symptoms and that this is representative of the cognitive behavioral component of ALS.  The Veteran further asserts that, although all the specialists with whom he has consulted have not rendered a diagnosis of ALS, he believes the weight they give to the results of electro-diagnostic studies, specifically the electromyogram (EMG) nerve conduction study is not correct.  The Veteran adds that he believes that the Statement of the Case (SOC) is in error, in that he disagrees with its statement that the results of the foregoing studies were not abnormal.  

Neurological Disorder 

The Veteran's service treatment records (STRs) show that in a June 1975 examination for commission, past or current lameness and paralysis (include infantile) was checked "No."  In an August 1978 enlistment examination, the examiner checked "Normal" for all categories, including neurological lower extremities, upper extremities, and feet.  Spine and other musculoskeletal was noted as abnormal and noted as having slight limitations of dorsal flexion.  For past or current lameness and paralysis (include infantile), "No" was checked.  However, recurrent back pain was checked "Yes" and noted by the examiner as lower back, symptoms for five to six years, aches when standing too long and after ten minutes of sitting, and no definite cause or trauma.  No neurological findings were made.

A September 1979 examination for commission had "Normal" checked for categories of neurologic, as well as upper extremities, lower extremities, feet, and spine, as categories which conceivably could be associated with neurological symptoms.  For past or current lameness and paralysis (include infantile), "No" was checked.  However, the September 1979 examiner noted recurrent back pain.  No neurological findings were made.

A series of in-service examinations and x-rays between June 1975 and April 1986 of back, chest, kidneys, shoulder, knee, etc.  A March 1986 examination noted back pain and right S1 joint stiffness, with x-rays revealing minimal degenerative arthritic changes and no significant interval change.  However, once again, no neurological findings were made.

In March 2010, the Veteran presented to his private treatment neurologist, Dr. R.R.  Upon examination, Dr. R.R. made normal or intact findings in the mental status examination, the examination of the Veteran cranial nerves, cerebellum, and sensory.  The motor examination revealed normal strength and tone.  However, Dr. R.R. found fasciculations (muscle twitches) in the medial lower and upper thighs.  The muscle stretch reflexes were diffusely hyperreflexic, with extensor signs bilaterally and a two-beat clonus (spasm) on the right-ankle.  Otherwise, no tremors or other fasciculations were noted.  Dr. R.R. concluded that the Veteran has upper and lower motor neuron signs and symptoms; he noted the Veteran's reports of headaches, memory difficulties and personality changes; and Dr. R.R. noted the Veteran will need an MRI of the head and a detailed EMG. 

Later in March 2010, the Veteran underwent a brain MRI, which found possible early signal change in the corticospinal tracts, which could represent ALS.  An MRI of the cervical spine found no significant abnormality.  The thoracic spine MRI found a small thoracic cord syrinx, measuring up to 2.5 mm in diameter at the T6-7 level.  The lumbar spine MRI found mild diffuse degenerative disc disease, without canal or foraminal stenosis and mild degenerative facet disease at L3-4, L4-5 andL5-S1.

Thereafter in March 2010, the Veteran was again examined by Dr. R.R.  He noted the Veteran's history of hyperreflexia, fasciculations and thoracic syrinx.  He tested the Veteran with somatosensory evoked potentials (SEPs), used to assess the functioning of the central and proximal portions of sensory pathways.  Median nerve stimulation was performed at the level of the wrist in an antidromic fashion at a rate of 3.1 Hz.  Moderately well to well-formed cortical; Erbs (Erb-Duchenne palsy is a paralysis of the arm caused by injury to the upper group of the arm's main nerves, specifically the severing of the upper trunk C5-C6 nerves) and cervical evoked potentials were obtained and replicated well on two trials.  Dr. R.R. concluded that the absolute latencies, interpeak latencies and amplitudes were within the normal range.  He stated his impression as the data indicate normal functioning peripheral and central portions of the bilateral median somatosensory pathways.

In July and August 2010, the Veteran underwent a neuropsychological evaluation by Dr. J.A.B. at the ALS Center at the University of California, San Francisco.  Her summary and impression stated that the Veteran's symptoms included muscle fasciculations, gait instability, physical/mental fatigue, decreased fine motor dexterity, and reduced physical stamina and strength. 

Dr. J.A.B further stated that, on interview, the Veteran stated that he has experienced changes in his memory, attention and executive functions and results of cognitive testing raised concerns of relative deficits on tasks of sustained attention and learning/memory (especially visual information).  She provided no diagnosis.

A July 2010 examination concluded with Dr. C.C.'s observation that a clinical decision was affected by the Veteran's obsessive ruminations; there was a question of executive functioning; and that he is awaiting neuropsychiatric testing.    

A cognitive-behavioral examination by Dr. J.C., recommended by Dr. J.A.B., took place in March 2011.  Her diagnosis was anxiety disorder due to a medical condition with obsessive-compulsive symptoms. 

The Veteran presented for another brain MRI in March 2011, with findings indicating there is no change in the appearance of the brain from March 2010, with possible subtle signal change in the corticospinal tracts; no change in two tiny white matter hyperintensities; and no evidence of brain atrophy.  The cervical spine MRI again revealed no abnormalities.  The thoracic spine MRI revealed a stable appearance of the small thoracic spinal cord syrinx.  

In July 2011, the Veteran underwent an EMG.  Results for the upper and lower extremities were within normal limits.  However, Dr. R.R. concluded that the foregoing electrophysiological studies are non-diagnostic and a clinical suspicion of motor neuron disease remains high.  

July 2011 examination results revealed findings similar to Dr. R.R.'s findings in the March 2010 examination above.  However, Dr. R.R. noted the March 2011 MRI of the neuroaxis showing the thoracic syrinx and that there was no change.  He stated that this represents a progressive neuromuscular degenerative disease consistent with ALS; the Veteran also has thoracic spinal cord syringomyelia; and he is having increased problems with swallowing and hand-motor control.  Dr. R.R. added that the Veteran has obsessive-compulsive-disorder-like symptomatology, depression and anxiety and the Veteran's disability now is on a neuromuscular basis due to chronic neurodegenerative changes.  Dr. R.R. further noted that the results of the July 2011 EMG and restated that the suspicion of motor neuron disease remains high.

In September 2011, the Veteran underwent an examination with Dr. S.B. at the ALS Center, who noted that the EMG did not reveal lower motor neuron findings to suggest "classic ALS" and, therefore, the presence of upper motor neuron findings alone with his clinical picture could represent primary lateral sclerosis (PLS).  She added that in regard to his cognitive concerns, these do not seem to fit a classic picture of frontal temporal dementia seen with ALS.

Also in September 2011, Dr. S.B. provided an addendum, stating that, in reviewing a brain MRI and a spine CT, the brain T2 changes were not felt to be significant; the cause of the syrinx on the spine was not clear; and symmetric atrophy of the mesiotemporal lobes was out of proportion for age.  She added that, in summary, it would be best to be able to have a copy of the lumbar MRI to assess for any tethering of the cord, which could account for the lower extremity upper motor neuron findings on examination.  She recommended that, given his cognitive complaints, the Veteran should be seen by a cognitive specialist.

In September 2011, the Veteran underwent a VA examination for brain and spinal cord.  Upon examination, the VA examiner found the Veteran to be healthy, well-developed, well-nourished, and in no acute distress.  A mental status examination indicated that the Veteran is alert, oriented, pleasant, cooperative, and without gross signs of cognitive impairment or dementia; he is able to provide a very detailed medical history without difficulty; short and long-term memory appears grossly intact; and spontaneous speech is fluent without paraphasic errors.

The Veteran's cranial nerves indicated Visual fields are full to confrontation, visual acuity is grossly intact.  Funduscopic exam reveals normal discs, vessels and retinae.  PERRL, EOMs are full without nystagmus or gaze paresis.  There was no ptosis.  Facial sensation and movement are intact.  Hearing is mildly diminished to a finger rub to approximately 8 inches on the left, 10 on the right.  Hearing is otherwise intact to a speaking voice.  Palate elevates in the midline, normal gag, swallow and phonation.  Tongue is in the midline without atrophy or fasciculations.

An examination of motor abilities indicated rare fasciculations were observed in the distal lateral calf regions bilaterally (just above the lateral malleoli).  The September 2011 VA examiner observed no fasciculations elsewhere including inspection of shoulders, pectoral regions, posterior scapular region, upper arm, forearm and hands.  Specifically, there was no loss of dorsal interosseous bulk. In the lower extremities no fasciculations or wasting were seen except the scattered few as described above.

The September 2011 VA examiner recorded strength testing as being 5/5 in all groups of the upper and lower extremities.  Specific groups that were tested and found to be 5/5 included the deltoids, biceps, triceps, extensor and flexor carpi, extensor and flexor digitorum and hand intrinsics including dorsal interossei.

The Veteran's gait was normal and there was no Parkinsonian rigidity or spasticity.  Sensory responses were intact to light touch and vibratory sensations throughout.  The Veteran's reflexes were symmetric at 2-3/4 plus biceps, triceps, knee and ankle jerks.  There was no clonus.  There were no other signs of pathologic hyperreflexia.  Toe signs are equivocal to plantar stimulation, appear to be voluntary withdrawal rather than when the Babinski sign test is applied.

From the foregoing, the September 2011 VA examiner stated his impression as being no evidence of ALS on examination.  He commented that, thus far, the Veteran has undergone a series of evaluations, including having seen a specialist in ALS, Dr. P.B.  Electrodiagnostic studies were normal.  With respect to the Veteran's concerns about cognitive function, he has undergone neuropsychological testing, which will be reviewed, but reportedly does not demonstrate any decline of cognitive function.  He has been diagnosed as having obsessive-compulsive disorder by Dr. C.C., a psychiatrist at Froedtert Hospital.  Further testing is not required.  At this time veteran does not have ALS.

In January 2012, the Veteran presented for another examination with Dr. R.R., in which results for a mental status examination, cranial nerves, motor examination, cerebellar, and sensory examination indicated overall normal findings.   Dr. R.R. also noted muscle stretch reflexes in the lower extremities are slightly hyperreflexic; minor fasciculations in the legs; and some minimal irregularity of his hand movements.

Dr. R.R. observed that the Veteran's EMG had been normal and did not reveal lower motor neuron features and that this is not consistent with "classic ALS."  However, he added that the presence of upper motor neuron findings in conjunction with mesial temporal sclerosis, cognitive impairment and extensive neuropsychological impairments, led him to believe this is a motor neuron disease with a primary lateral sclerosis variant.  Dr. R.R. further added that the Veteran has objective neuromuscular deficit, objective neuromuscular symptoms and findings, as well as neuroradiologic findings of a thoracic syrinx and mesial temporal sclerosis.   

Dr. R.R. concluded that the Veteran's cognitive impairment and neuropsychological impairment are organic, based on his mesial temporal atrophy and he has a progressively slowly-declining neurologic condition which he believes is a variant of primarily lateral sclerosis.

A July 2012 examination with Dr. R.R. revealed the same findings upon examination as his January 2012 examination.  He concluded similarly and noted that progression the Veteran's condition was not as fast as anticipated.

As stated earlier in this decision, except as provided in paragraph (b) of 38 C.F.R. § 3.318, the development of ALS manifested at any time after discharge or release from active military, naval or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318 (a). 

However, the foregoing medical records show that when the Veteran was examined by Dr. J.A.B., at the ALS Center at the University of California, San Francisco in July/August 2010, she made various findings of the signs of the Veteran's disorder and noted his symptoms as reported.  However, she rendered no diagnosis.

Furthermore, in September 2011 at the ALS Center, Dr. S.B. stated that the lack of lower motor neuron findings did not "suggest classic ALS" and that the Veteran's disorder could be primary lateral sclerosis (PLS).  Moreover, she viewed the Veteran's cognition difficulties as also inconsistent with "a classic picture of frontal temporal dementia seen with ALS."

Additionally, in January 2012, Dr. R.R., too, concluded that no lower motor neuron features was inconsistent with "classic ALS."  Similarly to Dr. S.B., he further concluded that the presence of upper motor neuron findings with the Veteran's cognitive neuropsychological impairments, is possibly a neurologic condition, which is a PLS variant.  

The September 2011 VA examiner, after examination of the Veteran found no evidence of ALS.  He added that the record indicated that the Veteran does not demonstrate any decline of cognitive function.  He stated conclusively the Veteran does not ALS.

The Veteran has asserted that he exhibits various symptoms which are associated with ALS.  However, in his September 2017 Board hearing testimony, he stated his belief that the most serious aspect at present does not pertain to physical symptoms, but to the cognitive behavioral symptoms he has.  However, when asked if the neurological specialists he is seeing at present are giving him any treatment for motor neuron disease and what sort it is, the Veteran answered, "Well, there isn't really anything."  

He added that he takes one medication, about which he seemed unclear, but it appears from his statement that it pertains to behavior.  He takes vitamins which apparently pertain to slowing the "breakdown of the brain."  He added that he has been given a medication for pseudobulbar affect (emotional disturbance characterized by uncontrollable episodes of crying and/or laughing, or other emotional displays).  He further mentioned what he stated to be the "only two drugs that help with ALS."  However, from his testimony, it is clear he has been prescribed neither of them.  

From the foregoing, the Board can only conclude that the symptoms which the Veteran asserts he exhibits are either not ALS-related or not of a significance to support a diagnosis of ALS by the Veteran's own neurological specialists.  Therefore, the presumption of service connection under 38 C.F.R. § 3.318 is not available to the Veteran.  

Also as stated earlier in this decision, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).  The Board notes that organic diseases of the nervous system, to include ALS, are considered chronic diseases subject to presumptive service connection.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, the record indicates that the Veteran did not begin treatment with Dr. R.R. until 2010, approximately 14 years after separation from service. Consequently, the presumption of service connection for chronic diseases is not available to the Veteran.  Additionally, because ALS was never identified in service, it is impossible to establish continuity of symptomatology following upon service, nor does the subsequent record reflect this.  
 
Nonetheless, when a claimed disorder is not entitled to service connection by presumption, direct service connection may nevertheless be established by demonstrating that service connection is warranted by proof of direct causation on a facts-found basis.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Yet, the record provides no evidence of a direct basis on which to establish service connection.  As stated earlier, the Veteran's STRs provided no neurological findings.  Moreover, no findings or opinions in treatment subsequent to service address a nexus to active duty service and once again, the actual findings and conclusions by the Veteran's own neurological specialists do not identify ALS.  

As stated earlier, the Veteran believes that the SOC is in error, apparently in its statement  that electrodiagnostic studies revealed no abnormalities, because he disagrees with that interpretation.  The foregoing summary of the findings indicates that many findings upon examination were either normal, within normal limits or not abnormal.  Dr. S.B. and Dr. R.R., in particular, were extremely circumspect in their findings and interpretations; they identified those abnormalities which indicated to them some neurological disorder, specifically, upper motor neuron findings, as well as cognitive impairment and extensive neuropsychological impairments; yet, they also conceded the lack of findings of lower motor neuron findings, which in and of itself indicated inconsistency with "classic ALS."   They both arrived, albeit inconclusively, at the prospect of the neurological disorder being PLS.  The Veteran's disagreement with the interpretation of the electrodiagnostic findings, whether as stated by Drs. S.B. and R.R. or even as stated by the SOC, is not sufficient for the Board to dismiss the conclusions drawn by Dr. S.B. and Dr. R.R.  The Veteran, although a physician, is not a neurologist. 

Conclusion

The Board has carefully reviewed and considered all the Veteran's statements in the claims file, to include the Veteran testimony at the September 2017 Board hearing, as well as the statement accompanying his September 2012 Notice of Disagreement; the statement accompanying his June 2014 VA Appeals Form 9; the September 2015 e-mail exchanges between the Veteran and Dr. C.L. of the ALS Center; the September 2012 and September 2015 articles on ALS; and the Veteran's reports to treatment providers, as they have appeared throughout the record.  These have helped the Board in understanding better the nature and development of the Veteran's disability and how it has affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not a neurologist and is not wholly competent to diagnose himself or interpret accurately clinical findings which pertain to ALS, as this requires further specialized knowledge and training as a neurologist.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to determine the relationship of the Veteran's disability to service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

For the reasons stated and based on the findings  and conclusions of the Veteran's own neurological specialists, as well as the findings and opinion of the September 2011 VA examiner, the Board finds that the Veteran suffers from a neurological disorder, which is not ALS and, consequently, there is no presumption of service connection based on ALS.  The Board finds that no organic disease of the nervous system, as a chronic disease, manifested itself within any prescribed period after separation from service and, consequently, a presumption of service connection based on a chronic disease is not applicable.  The Board further finds that the Veteran's neurological disorder was not incurred in or etiologically related to active duty service and, therefore, direct service connection is not established.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a neurological disorder, to include ALS, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


